                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         Waddell Bynum Jr.,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:20-cv-00153-RJC-DCK
                                      )
                 vs.                  )
                                      )
    Board of County Commisioners      )
           Registerd Agents           )
      Dekalb County Sanitation,       )
             Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 18, 2020 Order.

                                               August 18, 2020




      Case 3:20-cv-00153-RJC-DCK Document 7 Filed 08/18/20 Page 1 of 1
